DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is in response to the communications filed on 06/29/2020, concerning Application No. 16/958,995. The preliminary amendments to the specification and the claims filed on 06/29/2020 are acknowledged. Presently, Claims 1-3, 6, 9-14, 16, 18-21, 24, 27-34, 36, and 40-42 remain pending.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
The listing of references in the PCT international search report is not considered to be an information disclosure statement (IDS) complying with 37 CFR 1.98. 37 CFR 1.98(a)(2) requires a legible copy of: (1) each foreign patent; (2) each publication or that portion which caused it to be listed; (3) for each cited pending U.S. application, the application specification including claims, and any drawing of the application, or that portion of the application which caused it to be listed including any claims directed to that portion, unless the cited pending U.S. application is stored in the Image File Wrapper (IFW) system; and (4) all other information, or that portion which caused it to be listed. In addition, each IDS must include a list of all patents, publications, applications, or other information submitted for consideration by the Office (see 37 CFR 1.98(a)(1) and (b)), and MPEP § 609.04(a), subsection I. states, “the list ... must be submitted on a separate paper.” Therefore, the references cited in the international search report have not been considered. Applicant is advised that the date of submission of any item of information or any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the IDS, including all “statement” requirements of 37 CFR 1.97(e). See MPEP § 609.05(a).

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “201” in Fig. 2; “306g” in Fig. 3A; “314” in Fig. 3A; “316” in Fig. 3A; and “750” in Fig. 4G.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: 
Para. [0071], line 1, “FIG. 10A shows the averaged power spectra of FIG. 9” should be changed to “FIG. 10A shows the averaged power spectra of FIGS. 9A-9F”;
Para. [00122], line 4, “the filter stage 225 averages the power spectrum (Fi)” should be changed to “the filter stage 226 averages the power spectrum (Fi)”;
Para. [00129], line 2, “the same spatial window 520” should be changed to “the same spatial window 510”;
Para. [00156], lines 3-4, “averaged reference power spectrum 1260, shown in FIGS. 9C and 11F, respectively” should be changed to “averaged reference power spectrum 1260, shown in FIGS. 9C and 9F, respectively”; and
Para. [00159], line 9, “the uncompensated RF acoustic response signal 1250” should be changed to “the compensated RF acoustic response signal 1520”.
Appropriate correction is required.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 1-2, 9-10, 18-20, 27-28, 33, and 40-42 are objected to because of the following informalities: 
Claim 1, lines 14-15, the limitation “segment each preprocessed reference and uncompensated RF acoustic response signal into” should be changed to “segment each signal of the set of preprocessed reference RF acoustic response signals and of the set of preprocessed uncompensated RF acoustic response signals into”;
Claim 1, lines 18-19, the limitation “perform a frequency transform on each set of reference segments and each set of uncompensated segments” should be changed to “perform a frequency transform on each of the sets of reference segments and each of the sets of uncompensated segments”;
Claim 1, lines 32-33, the limitation “a ratio of the uncompensated power spectrum to the reference power spectrum” should be changed to “a ratio of the average uncompensated power spectrum to the average reference power spectrum”;
Claim 2, line 3, the limitation “prior to beamforming” should be changed to “prior to the beamforming”;
Claim 9, lines 3-4, the limitation “the ratio of the uncompensated power spectrum to the reference power spectrum” should be changed to “the ratio of the average uncompensated power spectrum to the average reference power spectrum”;
Claim 10, lines 1-2, the limitation “wherein the ratio of the uncompensated power spectrum to the reference power spectrum” should be changed to “wherein the ratio of the average uncompensated power spectrum to the average reference power spectrum”;
Claim 18, lines 1-2, the limitation “wherein the device comprises” should be changed to “wherein the imaging device comprises”;
Claim 19, lines 10-11, the limitation “segmenting each preprocessed reference and uncompensated RF acoustic response signal into” should be changed to “segmenting each signal of the set of preprocessed reference RF acoustic response signals and of the set of preprocessed uncompensated RF acoustic response signals into”;
Claim 19, lines 13-14, the limitation “performing a frequency transform on each set of reference segments and each set of uncompensated segments” should be changed to “performing a frequency transform on each of the sets of reference segments and each of the sets of uncompensated segments”;
Claim 19, lines 22-23, the limitation “a ratio of the uncompensated power spectrum to the reference power spectrum” should be changed to “a ratio of the average uncompensated power spectrum to the average reference power spectrum”;
Claim 20, line 1, the limitation “wherein the method comprises” should be changed to “wherein the method further comprises”;
Claim 20, line 2, the limitation “prior to beamforming” should be changed to “prior to the beamforming”;
Claim 27, lines 3-4, the limitation “the ratio of the uncompensated power spectrum to the reference power spectrum” should be changed to “the ratio of the average uncompensated power spectrum to the average reference power spectrum”;
Claim 28, lines 1-2, the limitation “wherein the ratio of the uncompensated power spectrum to the reference power spectrum” should be changed to “wherein the ratio of the average uncompensated power spectrum to the average reference power spectrum”;
Claim 33, lines 1-2, the limitation “wherein the method comprises” should be changed to “wherein the method further comprises”;
Claim 40, lines 2-3, the limitation “wherein the method comprises” should be changed to “wherein the computer-implemented method comprises”;
Claim 41, line 1, the limitation “The method of claim 40, wherein the method comprises” should be changed to “The computer-implemented method of claim 40, wherein the computer-implemented method further comprises”;
Claim 42, lines 1-2, the limitation “The method of claim 41, wherein the method comprises” should be changed to “The computer-implemented method of claim 41, wherein the computer-implemented method further comprises”; and
Claim 42, lines 3-4, the limitation “a line of best fit of the uncompensated power spectrum to the reference power spectrum” should be changed to “a line of best fit of the average uncompensated power spectrum to the average reference power spectrum”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 6, 9-14, 16, 18-21, 24, 27-34, 36, and 41-42 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "adjacent sensor positions" in lines 27-28. It is unclear what is considered to be an ‘adjacent’ sensor position because a sensor or a sensor position was not previously mentioned before the “adjacent sensor positions” are mentioned. Clarification is required.
Claim 3 recites the limitation "the power spectra" in line 2. There is insufficient antecedent basis for this limitation "the power spectra" in Claims 1 and 3. It is unclear if the limitation "the power spectra" in line 2 of Claim 3 is referring to the “reference power spectra” in Claim 1, to the “uncompensated power spectra” in Claim 1, to both the “reference power spectra” and the “uncompensated power spectra” together in Claim 1, or to a different power spectra. Clarification is required.
Claim 3 recites the limitation "the average power spectra" in lines 3-4. There is insufficient antecedent basis for this limitation "the average power spectra" in Claims 1 and 3. It is unclear if the limitation "the average power spectra" in lines 3-4 of Claim 3 is referring to the average of the “reference power spectra” in Claim 1, to the average of the “uncompensated power spectra” in Claim 1, to the average of both the “reference power spectra” and the “uncompensated power spectra” together in Claim 1, or to a different average power spectra. Clarification is required.
Claim 6 recites the limitation "the RF acoustic response signals" in lines 2-3. There is insufficient antecedent basis for this limitation "the RF acoustic response signals" in Claims 1 and 6. It is unclear if the limitation "the RF acoustic response signals" in lines 2-3 of Claim 6 is referring to the “set of reference RF acoustic response signals” in Claim 1, to the “set of uncompensated RF acoustic response signals” in Claim 1, to the “preprocessed RF acoustic response signals” in Claim 1, to the “set of preprocessed reference RF acoustic response signals” in Claim 1, to the “set of preprocessed uncompensated RF acoustic response signals” in Claim 1, to the “set of fluence compensated RF acoustic response signals” in Claim 1, to a combination of the various RF acoustic response signals (previous mentioned) from Claim 1, or to a different set of RF acoustic response signals. Clarification is required.
Claim 11 recites the limitation "the transducer" in line 2. There is insufficient antecedent basis for this limitation in the claim. Claims 1, 9, and 11 do not recite ‘a transducer’ before Claim 11 recites the limitation "the transducer" in line 2. Clarification is required.
Claim 11 recites the limitation "the RF acoustic response signals" in lines 2-3. There is insufficient antecedent basis for this limitation "the RF acoustic response signals" in Claims 1, 9, and 11. It is unclear if the limitation "the RF acoustic response signals" in lines 2-3 of Claim 11 is referring to the “set of reference RF acoustic response signals” in Claim 1, to the “set of uncompensated RF acoustic response signals” in Claim 1, to the “preprocessed RF acoustic response signals” in Claim 1, to the “set of preprocessed reference RF acoustic response signals” in Claim 1, to the “set of preprocessed uncompensated RF acoustic response signals” in Claim 1, to the “set of fluence compensated RF acoustic response signals” in Claim 1, to a combination of the various RF acoustic response signals (previous mentioned) from Claim 1, or to a different set of RF acoustic response signals. Clarification is required.
Claim 12 recites the limitation "the RF acoustic response signals" in line 6. There is insufficient antecedent basis for this limitation "the RF acoustic response signals" in Claims 1 and 12. It is unclear if the limitation "the RF acoustic response signals" in line 6 of Claim 12 is referring to the “set of reference RF acoustic response signals” in Claims 1 and 12, to the “set of uncompensated RF acoustic response signals” in Claim 1, to the “preprocessed RF acoustic response signals” in Claim 1, to the “set of preprocessed reference RF acoustic response signals” in Claim 1, to the “set of preprocessed uncompensated RF acoustic response signals” in Claim 1, to the “set of fluence compensated RF acoustic response signals” in Claim 1, to the “one or more sets of compensated RF acoustic response signals” in Claim 12, to a combination of the various RF acoustic response signals (previous mentioned) from Claims 1 and 12, or to a different set of RF acoustic response signals. Clarification is required.
Claim 16 recites the limitations "the RF acoustic response signals" in lines 2 and 2-3. There is insufficient antecedent basis for these limitations "the RF acoustic response signals" in Claims 1 and 16. It is unclear if the limitations "the RF acoustic response signals" in lines 2 and 2-3 of Claim 16 are referring to the “set of reference RF acoustic response signals” in Claim 1, to the “set of uncompensated RF acoustic response signals” in Claim 1, to the “preprocessed RF acoustic response signals” in Claim 1, to the “set of preprocessed reference RF acoustic response signals” in Claim 1, to the “set of preprocessed uncompensated RF acoustic response signals” in Claim 1, to the “set of fluence compensated RF acoustic response signals” in Claim 1, to a combination of the various RF acoustic response signals (previous mentioned) from Claim 1, or to a different set of RF acoustic response signals. Clarification is required.
Claim 19 recites the limitation "adjacent sensor positions" in line 19. It is unclear what is considered to be an ‘adjacent’ sensor position because a sensor or a sensor position was not previously mentioned before the “adjacent sensor positions” are mentioned. Clarification is required.
Claim 21 recites the limitation "the power spectra" in line 2. There is insufficient antecedent basis for this limitation "the power spectra" in Claims 19 and 21. It is unclear if the limitation "the power spectra" in line 2 of Claim 21 is referring to the “reference power spectra” in Claim 19, to the “uncompensated power spectra” in Claim 19, to both the “reference power spectra” and the “uncompensated power spectra” together in Claim 19, or to a different power spectra. Clarification is required.
Claim 21 recites the limitation "the average power spectra" in lines 3-4. There is insufficient antecedent basis for this limitation "the average power spectra" in Claims 19 and 21. It is unclear if the limitation "the average power spectra" in lines 3-4 of Claim 21 is referring to the average of the “reference power spectra” in Claim 19, to the average of the “uncompensated power spectra” in Claim 19, to the average of both the “reference power spectra” and the “uncompensated power spectra” together in Claim 19, or to a different average power spectra. Clarification is required.
Claim 24 recites the limitation "the RF acoustic response signals" in lines 2-3. There is insufficient antecedent basis for this limitation "the RF acoustic response signals" in Claims 19 and 24. It is unclear if the limitation "the RF acoustic response signals" in lines 2-3 of Claim 24 is referring to the “set of reference RF acoustic response signals” in Claim 19, to the “set of uncompensated RF acoustic response signals” in Claim 19, to the “preprocessed RF acoustic response signals” in Claim 19, to the “set of preprocessed reference RF acoustic response signals” in Claim 19, to the “set of preprocessed uncompensated RF acoustic response signals” in Claim 19, to the “set of fluence compensated RF acoustic response signals” in Claim 19, to a combination of the various RF acoustic response signals (previous mentioned) from Claim 19, or to a different set of RF acoustic response signals. Clarification is required.
Claim 29 recites the limitation "the transducer" in line 2. There is insufficient antecedent basis for this limitation in the claim. Claims 19, 27, and 29 do not recite ‘a transducer’ before Claim 29 recites the limitation "the transducer" in line 2. Clarification is required.
Claim 29 recites the limitation "the RF acoustic response signals" in lines 2-3. There is insufficient antecedent basis for this limitation "the RF acoustic response signals" in Claims 19, 27, and 29. It is unclear if the limitation "the RF acoustic response signals" in lines 2-3 of Claim 29 is referring to the “set of reference RF acoustic response signals” in Claim 19, to the “set of uncompensated RF acoustic response signals” in Claim 19, to the “preprocessed RF acoustic response signals” in Claim 19, to the “set of preprocessed reference RF acoustic response signals” in Claim 19, to the “set of preprocessed uncompensated RF acoustic response signals” in Claim 19, to the “set of fluence compensated RF acoustic response signals” in Claim 19, to a combination of the various RF acoustic response signals (previous mentioned) from Claim 19, or to a different set of RF acoustic response signals. Clarification is required.
Claim 30 recites the limitation "the RF acoustic response signals" in line 6. There is insufficient antecedent basis for this limitation "the RF acoustic response signals" in Claims 19 and 30. It is unclear if the limitation "the RF acoustic response signals" in line 6 of Claim 30 is referring to the “set of reference RF acoustic response signals” in Claims 19 and 30, to the “set of uncompensated RF acoustic response signals” in Claim 19, to the “preprocessed RF acoustic response signals” in Claim 19, to the “set of preprocessed reference RF acoustic response signals” in Claim 19, to the “set of preprocessed uncompensated RF acoustic response signals” in Claim 19, to the “set of fluence compensated RF acoustic response signals” in Claim 19, to the “one or more sets of compensated RF acoustic response signals” in Claim 30, to a combination of the various RF acoustic response signals (previous mentioned) from Claims 19 and 30, or to a different set of RF acoustic response signals. Clarification is required.
Claim 34 recites the limitations "the RF acoustic response signals" in lines 1-2 and 2-3. There is insufficient antecedent basis for these limitations "the RF acoustic response signals" in Claims 19 and 34. It is unclear if the limitations "the RF acoustic response signals" in lines 1-2 and 2-3 of Claim 34 are referring to the “set of reference RF acoustic response signals” in Claim 19, to the “set of uncompensated RF acoustic response signals” in Claim 19, to the “preprocessed RF acoustic response signals” in Claim 19, to the “set of preprocessed reference RF acoustic response signals” in Claim 19, to the “set of preprocessed uncompensated RF acoustic response signals” in Claim 19, to the “set of fluence compensated RF acoustic response signals” in Claim 19, to a combination of the various RF acoustic response signals (previous mentioned) from Claim 19, or to a different set of RF acoustic response signals. Clarification is required.
Claim 36 recites the limitation "the preprocessing" in line 2. There is insufficient antecedent basis for this limitation in the claim. Claims 19 and 36 do not recite ‘preprocessing’ or ‘a preprocessing’ before Claim 36 recites the limitation "the preprocessing" in line 2, and therefore it is unclear what previously recited limitations/method steps are encompassed by the phrase “the preprocessing”. Clarification is required.
Claim 36 recites the limitation "the fluence compensation" in line 2. Although the limitation “fluence compensation” is recited in lines 1-2 of Claim 40 (i.e., in the preamble of Claim 40), it is unclear what previously recited limitations/method steps are encompassed by the phrase “the fluence compensation”. Clarification is required.
Claim 36 recites the limitation "the image generation" in line 3. There is insufficient antecedent basis for this limitation in the claim. Claims 19 and 36 do not recite ‘image generation’ or ‘an image generation’ before Claim 36 recites the limitation "the image generation" in line 3, and therefore it is unclear what previously recited limitations/method steps are encompassed by the phrase “the image generation”. Clarification is required.
Claim 41 recites the limitations "a common spatial window" in line 4 and "the common spatial window" in line 6. Is it unclear if the limitations "a common spatial window" in line 4 and "the common spatial window" in line 6 of Claim 41 are referring to the same “a common spatial window” previously recited in lines 14-15 of Claim 40, or to a different common spatial window. Clarification is required.
Claim 41 recites the limitation "adjacent sensor positions" in line 5. It is unclear what is considered to be an ‘adjacent’ sensor position because a sensor or a sensor position was not previously mentioned before the “adjacent sensor positions” are mentioned. Clarification is required.
Claim 41 recites the limitation "the given reference power spectrum" in line 5. There is insufficient antecedent basis for this limitation in the claim. Claims 40 and 41 do not ‘a given reference power spectrum’ before Claim 41 recites the limitation "the given reference power spectrum" in line 5. Clarification is required.
Claim 42 recites the limitation "a bandpass" in line 3. It is unclear if the limitation "a bandpass" in line 3 of Claim 42 is referring to the same “a bandpass” previously recited in line 12 of Claim 40, or to a different bandpass. Clarification is required.
Claims 2, 9-10, 13-14, 18, 20, 27-28, and 31-33 are also rejected under 35 U.S.C. 112(b) due to their dependency on Claims 1 and 19.

Allowable Subject Matter
Independent Claims 1 and 19 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Dependent Claims 2-3, 6, 9-14, 16, 18, 20-21, 24, 27-34, 36, and 41-42 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Independent Claim 40 is allowed, but is currently objected to because of the previously stated informalities. 

The following is an examiner’s statement of reasons for allowance: 
Regarding independent Claims 1, 19, and 40, the prior art, such as the currently cited prior art Herzog et al. (US 2013/0276542 A1), Schmid et al. (US 11,287,309 B2), and Herzog et al. (WO 2013/188709 A1), at least provide teachings of the preprocessing stage (as set forth in Claim 1), as well as teachings of using two different data sets for the fluence compensation process.
The prior art does not teach or suggest a teaching of the filter stage (as set forth in Claim 1), wherein the filter is generated by averaging the power spectra at adjacent sensor positions to obtain an average uncompensated power spectrum, performing a similar averaging for the reference signals, and then taking a ratio of the two spectrums, in combination with the other claimed elements.
The dependent Claims 2-3, 6, 9-14, 16, 18, 20-21, 24, 27-34, 36, and 41-42 would be allowable in view of the prior art due to their dependency on the independent Claims 1, 19, and 40, respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAYLOR DEUTSCH whose telephone number is (571)272-0157. The examiner can normally be reached Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PASCAL BUI-PHO can be reached on (571)272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T.D./Examiner, Art Unit 3793     

/CHRISTOPHER KOHARSKI/Supervisory Patent Examiner, Art Unit 3793